 



Dated
26 January 2006
Agreement for Lease
relating to
37 Burley Road, Leeds
between
ZURICH ASSURANCE LTD
and
OILGEAR TOWLER LIMITED

1



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 26th January 2006.
Parties

(1)   ZURICH ASSURANCE LTD incorporated and registered in England and Wales with
company number 2456671 whose registered office is at UK Life Centre Station Road
Swindon Wiltshire SN1 1EL (Landlord).

(2)   OILGEAR TOWLER LIMITED incorporated and registered in England and Wales
with company number 565938 whose registered office is at Oaklands Road Rodley
Leeds LS13 1LG (Tenant).

Background
The Landlord owns the leasehold estate of the property at 37 Burley Road, Leeds
and has agreed to grant the Tenant a lease of the property on the terms
contained in this agreement.
Agreed terms

1.   Interpretation   1.1   The definitions in this clause apply in this
agreement.       Assignment: means the assignment of the Warranties to be
completed in accordance with clause 2.3 in the form attached hereto      
Completion Date: The day that is 5 working days after the date that the Tenant
notifies the Landlord that all Investigation Reports have been carried out and
they are Satisfactory Investigation Reports pursuant to its obligation under
clause 3.2(e)       Contract Rate: interest at 3% over the base lending rate
from time to time of HSBC Bank plc       Investigation Reports: means a ground
condition survey prepared by Mill Cannon (UK) Limited in relation to the
condition of the Property together with recommendations and details of any
costings to put into effect such recommendations to ensure that the Property is
fit for the Tenant’s use.       Landlord’s Conveyancer: Addleshaw Goddard of
Sovereign Street, Leeds, LS1 1HQ or any other conveyancer whose details may be
notified in writing from time to time by the Landlord to the Tenant.      
Lease: the lease in the form of the lease annexed to this agreement.

2



--------------------------------------------------------------------------------



 



    Part 1 Conditions: Part 1 of the Standard Commercial Property Conditions
(Second Edition) and Condition means any one of them.       Part 2 Conditions:
Part 2 of the Standard Commercial Property Conditions (Second Edition).      
Property: the property at 37 Burley Road, Leeds as more particularly defined in
the Lease.       Rent Deposit Deed: means the Rent Deposit Deed to be completed
in accordance with clause 2.2 to this Agreement in the form attached hereto    
  Satisfactory Investigation Reports: means Investigation Reports that are
satisfactory to the Tenant acting reasonably to ensure that the Property is
reasonably fit for the Tenants beneficial occupation and use.       Tenant’s
Conveyancer: Gordons Riverside West Whitehall Road Leeds LS1 4AW or any other
conveyancer whose details may be notified in writing from time to time by the
Tenant to the Landlord.       VAT: value added tax chargeable under the Value
Added Tax Act 1994 and any similar replacement tax and any similar additional
tax.       Warranties: means the warranties the subject of the Assignment and
which are listed in the Assignment       1954 Act: Landlord and Tenant act 1954.
  1.2   The rules of interpretation in this clause apply in this agreement.  
1.3   Clause and Schedule headings do not affect the interpretation of this
agreement.   1.4   Except where a contrary intention appears, a reference to a
clause or a Schedule is a reference to a clause of, or Schedule to this
agreement.   1.5   Unless otherwise specified, a reference to a law is a
reference to it as it is in force for the time being taking account of any
amendment, extension, application or re-enactment and includes any subordinate
legislation for the time being in force made under it.   1.6   A person includes
a corporate or unincorporated body.   1.7   Writing or written includes faxes
but not e-mail.

3



--------------------------------------------------------------------------------



 



1.8   Any obligation in this agreement on a person not to do something includes
an obligation not to agree or allow that thing to be done.   1.9   Landlord
includes the Landlord’s successors in title and any other person who is or
becomes entitled to the reversion (whether immediate or not) expectant on the
term to be created by the Lease.   1.10   Tenant does not include the Tenant’s
successors in title.   2.   Agreement for Lease   2.1   In consideration of the
Tenant’s obligations under this agreement and subject to the provisions of
clause 3, the Landlord will grant to the Tenant and the Tenant will accept from
the Landlord the Lease on the terms set out in this agreement. No purchase price
or deposit is payable.   2.2   In consideration of the grant of the Lease the
Tenant will execute and deliver to the Landlord the Rent Deposit Deed.   2.3  
In consideration of the grant of the Lease the Landlord will execute and deliver
the Assignment.   3.   Conditions Precedent   3.1   The grant of the Lease (and
the completion of the Rent Deposit Deed and the Assignment) is conditional upon
the issue of Satisfactory Investigation Reports and the following provisions
shall apply in this regard:

  (a)   The Tenant shall as soon as reasonably practicable after the date hereof
commission the Investigation Reports.     (b)   The Landlord will allow access
to the Property for the purpose of carrying out the Investigation Reports
including the digging of certain trial holes in locations to be approved by the
Landlord acting reasonably.     (c)   The Tenant will procure the making good of
any damage caused as a result of the carrying out of any Investigation Reports
as soon as reasonably practicable to the reasonable satisfaction of the
Landlord.     (d)   Within 2 working days of receipt of the last of the
Investigation Reports the Tenant will give written notice to

4



--------------------------------------------------------------------------------



 



      the Landlord as to whether the Investigation Reports together constitute
Satisfactory Investigation Reports.     (e)   If the Investigation Reports are
confirmed by the Tenant not to be Satisfactory Investigation Reports by 31
January 2006 then either the Landlord or the Tenant may at any time after
notification thereof by the Tenant to the Landlord give notice to the other
terminating this agreement. Termination will be without prejudice to the
Tenant’s obligations in clause 3.2(f) and the rights of each party in respect of
any earlier breach of this agreement.     (f)   If the agreement is terminated
pursuant to clause 3.2(e), the Tenant will immediately cancel all entries
relating to this agreement registered against the Landlord’s title.

4.   Conditions   4.1   The Part 1 Conditions are incorporated in this
agreement, in so far as they:

  (a)   are applicable to the grant of a lease;     (b)   are not inconsistent
with the other clauses in this agreement; and     (c)   have not been modified
or excluded by any of the other clauses in this agreement.

4.2   The Part 2 Conditions are not incorporated in this agreement.   5.  
Vacant possession   5.1   The Landlord will give the Tenant vacant possession of
the Property on completion of the grant of the Lease.   5.2   The Tenant is not
entitled to and will not be permitted to take occupation or possession of the
Property or of any part of it prior to completion of the grant of the Lease and
this agreement does not operate as a demise.   6.   Deducing title

The Landlord’s title to the Property has been deduced to the Tenant’s
Conveyancer before the date of this agreement.

5



--------------------------------------------------------------------------------



 



7.   Title guarantee

The Landlord will grant the Lease with full title guarantee.

8.   VAT   8.1   Each amount stated to be payable by the Tenant to the Landlord
under or pursuant to this agreement is exclusive of VAT (if any).   8.2   If any
VAT is chargeable on any supply made by the Landlord under or pursuant to this
agreement, the Tenant will pay the Landlord an amount equal to that VAT as
additional consideration on completion.   9.   Completion

Completion of the Lease, the Rent Deposit Deed and the Assignments will take
place on the Completion Date.

10.   Entire Agreement   10.1   This agreement and the documents annexed to it
constitute the entire agreement and understanding of the parties and supersede
any previous agreement between them relating to the subject matter of this
agreement.   10.2   The Tenant acknowledges and agrees that in entering into
this agreement, it does not rely on and will have no remedy in respect of any
statement, representation, warranty, collateral agreement or other assurance
(whether made negligently or innocently) of any person (whether party to this
agreement or not) other than:

  (a)   as expressly set out in this agreement or the documents annexed to it;
or     (b)   in any written replies which the Landlord’s Conveyancer has given
to any written enquiries raised by the Tenant’s Conveyancer before the date of
this agreement.

    Nothing in this clause will, however, operate to limit or exclude any
liability for fraud.   11.   Notices   11.1   Any notice given under this
agreement must be in writing and signed by or on behalf of the party giving it.

6



--------------------------------------------------------------------------------



 



11.2   Any notice or document to be given or delivered under this agreement must
be given by delivering it personally or sending it by pre-paid first class post,
or recorded delivery, or fax to the address and for the attention of the
relevant party as follows:

  (a)   to the Landlord at:         9/15 Sackbille Street, London, W1A 2JP      
  Fax No: 0207 464 5811         marked for the attention of Alex Brower       or
at the Landlord’s Conveyancer, quoting the reference BDJH/77046-1599     (b)  
to the Tenant at:       Oaklands Road, Rodley, Leeds         Fax No: 0113
2559537         marked for the attention of Arthur Normington       or at the
Tenant’s Conveyancer, quoting the reference DHC/OIL1N.3

11.3   Giving or delivering a notice or a document to a party’s conveyancer has
the same effect as giving or delivering it to that party.   11.4   Any such
notice will be deemed to have been received:

  (a)   if delivered personally, at the time of delivery provided that:

  (i)   if delivery occurs before 9.00 am on a working day, the notice will be
deemed to have been received at 9.00 am on that day; and     (ii)   if delivery
occurs after 5.00 pm on a working day, or at any time on a day that is not a
working day, the notice will be deemed to have been received at 9.00 am on the
next working day.

  (b)   in the case of pre-paid first class or recorded delivery post, at 9.00
am on the second working day after posting.     (c)   in the case of fax, at the
time of transmission.

11.5   In proving service, it will be sufficient to prove that delivery was made
or that the envelope containing the notice or document was

7



--------------------------------------------------------------------------------



 



    properly addressed and posted as a prepaid first class or recorded delivery
letter or that the fax message was properly addressed and transmitted, as the
case may be.   11.6   A notice given or document delivered under this agreement
will not be validly given or delivered if sent by e-mail.   12.   Rights of
third parties       A person who is not a party to this agreement may not
enforce any of its terms under the Contracts (Rights of Third Parties) Act 1999.
  13.   Governing law and jurisdiction

This agreement will be governed by and construed in accordance with the law of
England and Wales.
This agreement has been entered into on the date stated at the beginning of it.

8



--------------------------------------------------------------------------------



 



         
Signed by Threadneedle Property
  /s/    
 
 
 
   
Investments Limited
  Authorised Signatory    
for and on behalf of Zurich
Assurance Limited under a Power of
Attorney dated      or with effect from 1 January 2005
       
 
       
Signed by
  Illegible
 
   
 
  Director    
for and on behalf of OILGEAR
       
TOWLER LIMITED
       

9



--------------------------------------------------------------------------------



 



Dated   2005

ZURICH ASSURANCE LTD
OILGEAR TOWLER LIMITED
 
LEASE
of
37 Burley Road, Leeds
 
Addleshaw Goddard

 



--------------------------------------------------------------------------------



 



Contents

                    Page     Clause    
1
  Definitions and Interpretation     2  
2
  Demise and Rent     6  
3
  Tenant’s covenants     7  
4
  Landlord’s covenants     7  
5
  Forfeiture     7  
6
  Determination     8  
7
  Miscellaneous     9  
8
  References to rights     10  
9
  References to consents     10  
10
  References to payments     10  
11
  References to indemnities     10  
12
  References to rights of entry     10  
13
  Contracts (Rights of Third Parties) Act 1999     10  
 
           
 
  Schedule        
 
           
1
  The Premises     12  
2
  Rights granted     13  
3
  Exceptions and Reservations and Title Matters     14  
 
  Part 1 — Exceptions and Reservations     14  
 
  Part 2 — Title Matters     15  
4
  Review of Basic Rent     16  
5
  Insurance     18  
6
  Tenant’s covenants     21  
7
  Landlord’s covenants     32  

 



--------------------------------------------------------------------------------



 



Our clients have regard to the recommendations of the voluntary Code of Practice
for Commercial Leases in England and Wales.
Accordingly:

1   We draw your attention to the fact that the lease which you are proposing to
take:

  (a)   Is a legal document.     (b)   Will impose obligations on you, which
will be enforceable against you in Court.

2   We strongly recommend that before you sign the lease you instruct your own
solicitor to advise you and to explain to you the nature of the various
provisions and consequences of that commitment.

We assume that you have already seen a copy of the Code. If not it can be found
at Code of Practice for Commercial Leases in England and Wales or obtained from
the Royal Institution of Chartered Surveyors, telephone no 020 7334 3806.

 



--------------------------------------------------------------------------------



 



This Lease made on      2005
Between

(1)   Zurich Assurance Ltd (Company No. 2456671) whose registered office is at
UK Life Centre Station Road Swindon Wiltshire SN1 1EL (Landlord)   (2)   Oilgear
Towler Limited (Company No. 565938) whose registered office is at Oaklands Road
Rodley Leeds LS13 1LG (Tenant)

It is agreed

1   Definitions and Interpretation   1.1   In this Lease unless the context
otherwise requires the following expressions shall have the following meanings:
      Authority means any statutory public local or other authority or any court
of law or any government department or any of them or any of their duly
authorised officers       Basic Rent means up to but excluding 1 October 2006 a
peppercorn (if demanded) and from and including that date £225,000 per annum as
from time to time reviewed under schedule 4 or otherwise altered       Building
means any building from time to time on the Premises       CDM Regulations means
the Construction (Design and Management) Regulations 1994       Conduits means
sewers drains pipes wires cables ducts gutters fibres and any other medium for
the passage or transmission of soil water gas electricity air smoke light
information or other matters and includes where relevant ancillary equipment and
structures       Connected Person means any person, firm or company which is
connected with the Tenant for the purposes of section 839 Income and Corporation
Taxes Act 1988       Consent means an approval permission authority licence or
other relevant form of approval given by the Landlord in writing      
Determination means the end of the Term however that occurs
 
Enactment means

  (a)   any Act of Parliament and
    (b)   any European Community legislation or decree or other supranational
legislation or decree having effect as law in the United Kingdom

    and references (whether specific or general) to any Enactment include any
statutory modification or re-enactment of it for the time being in force and any
order instrument plan regulation permission or direction made or issued under it
or under any Enactment replaced by it or deriving validity from it      
Environment means the “environment” as defined in section 1(2) Environmental
Protection Act 1990

 



--------------------------------------------------------------------------------



 



    Environmental Damage means any reduction in value of the Landlord’s interest
in the Premises or any damage to human health or man’s property or any living
organism or the Environment arising from the Premises which would constitute a
breach of any Legal Obligation or give rise to a civil claim for damages      
Group Company means any company of which the Tenant is a Subsidiary or which has
the same Holding Company as the Tenant where Subsidiary and Holding Company have
the meanings given to them by section 736 Companies Act 1985       Hazardous
Material means any substance known or reasonably believed to be harmful to human
health or man’s property or any living organism or the Environment      
Headleases shall mean the Superior Leases under which the Landlord holds the
Premises dated 9 April 1997 made between Firsure Limited (1) and Martin Shelton
Group Plc (2) and dated 28 November 1979 between Leeds City Council (1) and S.I
Pension Trustees Limited (2) including in both cases any documents supplemental
thereto       Insurance Charge means the cost to the Landlord of effecting and
maintaining the Insurance Policies including where relevant the cost of
assessing any insured amounts       Insurance Policies means the insurance
policy or policies maintained by the Landlord or any Superior Landlord in
respect of the Premises covering damage by Insured Risks Loss of Rent public
liability and other matters       Insured Risks means (subject to paragraph 1.2
of schedule 5) fire storm tempest lightning explosion riot civil commotion
malicious damage impact flood bursting or overflowing of water tanks burst pipes
discharge from sprinklers aircraft and other aerial devices or articles dropped
from them (other than war risks) and such other risks as the Landlord or any
Superior Landlord may from time to time require to be covered       Insurers
means the underwriters or insurance office with whom the Insurance Policies are
effected       Interest Rate means 3 per cent above the base lending rate from
time to time of HSBC Bank PLC or such other bank being a member of the Committee
of London and Scottish Bankers as the Landlord may from time to time nominate or
if that base lending rate cannot be ascertained then 3 per cent above such other
rate as the Landlord may reasonably specify and where and whenever interest is
payable at or by reference to the Interest Rate it shall be calculated on a
daily basis and compounded on the Quarter Days       Landlord includes the
immediate reversioner to this Lease from time to time       Lease means this
lease and includes where relevant any deed of variation licence Consent or other
document supplemental to or associated with this Lease       Legal Obligation
means any obligation from time to time created by any Enactment or Authority
which relates to the Premises or their use and includes without limitation
obligations imposed as a condition of any Necessary Consents       Loss of Rent
means loss of all Basic Rent or other income from the Premises due to damage or
destruction by any of the Insured Risks for a period of 3 years having regard to
potential increases in that income as a result of lettings rent reviews or other
matters which may occur

 



--------------------------------------------------------------------------------



 



    Necessary Consents means planning permission and all other consents licences
permissions and approvals whether of a public or private nature which shall be
relevant in the context       Open Market Rent means the rent which might
reasonably be expected to be paid (after the expiry of any rent free period or
period of concessionary rent normally granted to an incoming tenant for the
purposes of its fitting-out works) by a willing tenant to a willing landlord for
a letting of the whole of the Premises in the open market with vacant possession
and without a fine or premium for a term of 10 years commencing on the relevant
Review Date and upon the terms of this Lease (except as to the amount of the
Basic Rent but including the provisions for rent review) and upon the
assumptions that:

  (a)   all the covenants contained in this Lease have been complied with (save
in the case of the Landlord’s wilfull or persistent breach     (b)   if the
Premises or any access or essential services to them have been destroyed or
damaged by an Insured Risk they have been fully restored     (c)   the Premises
comply with all Legal Obligations and may lawfully be used for the purpose
actually carried out at the Premises and any other purpose within the same class
as that purpose under the Town and Country Planning (Use Classes) Order 1987    
(d)   the Premises are available for immediate occupation and use

but disregarding:

  (i)   any effect on rent of the fact that the Tenant any undertenant or any of
their respective predecessors in title has been or is in occupation of the
Premises     (ii)   any goodwill attached to the Premises by reason of the
carrying on of the business of the Tenant any undertenant or their respective
predecessors in title     (iii)   any improvement to the Premises which (A) was
carried out by and at the expense of the Tenant or a permitted undertenant or
any of their respective predecessors in title and (B) was not carried out
pursuant to an obligation to the Landlord or its predecessors in title and
(C) was carried out with Consent where required under this Lease and (D) was
carried out and completed during the Term or during any period of occupation
immediately before the start of the Term under a licence or agreement for lease
and (E) cannot give rise to any liability on the part of the Landlord to pay
compensation     (iv)   any work carried out to the Premises during the Term or
by the Tenant prior to the date hereof which diminishes the rental value of the
Premises at the relevant Review Date     (v)   any actual or potential
obligation on the Tenant or any undertenant to reinstate alterations or
additions to the Premises     (vi)   any temporary works of construction
demolition alteration or repair being carried out at or near the Premises

Order means the Regulatory Reform (Business Tenancies) (England and Wales) Order
2003

 



--------------------------------------------------------------------------------



 



Outgoings means all rates taxes charges duties assessments impositions and
outgoings of any sort which are at any time during the Term payable whether by
the owner or occupier of property and includes charges for electricity gas water
sewerage telecommunications and other services rendered to or consumed by the
relevant property but excludes tax payable by the Landlord on the receipt of the
Basic Rent or on any dealings with its reversion to this Lease and input Value
Added Tax suffered by the Landlord in respect of the Premises
Permitted Use means use for the manufacture repair and commissioning of
hydraulic pumps or for such purposes within classes or B2 or B8 within the Town
and Country Planning (Use Classes) Order 1987 as enacted at the date hereof as
the Landlord may from time to time approve (such approval not to be unreasonably
withheld or delayed)
Plan means the attached plan
Plant means the plant equipment and machinery from time to time in or on the
Premises including without limitation any lifts hoists generators and equipment
for air-conditioning ventilation heating cooling fire alarm fire prevention or
fire control communication and security
Premises means the property described in schedule 1 and all additions and
improvements made to it and references to the Premises shall include reference
to any part of them
President means the President from time to time of the Royal Institution of
Chartered Surveyors or any person authorised at the relevant time to act on his
behalf
Provisional Award means an award made pursuant to paragraph 7 of schedule 4
which declares that in the opinion of the Rent Review Surveyor the Open Market
Rent at the relevant Review Date is not less than the rent specified in the
Provisional Award
Quarter Days means 25 March 24 June 29 September and 25 December in each year

Rent means all sums reserved as rent by this Lease
Rent Restrictions means any Enactment which restricts the right of the Landlord
to review the Basic Rent or to recover any Rent under this Lease
Rent Review Surveyor means the person appointed under paragraphs 3 or 6 of
schedule 4 to determine the Basic Rent at a Review Date
Review Date means                     and every fifth anniversary of that date
and in addition any date on which any Rent Restrictions in force on a previous
Review Date are repealed or modified
Review Period means the period commencing on a Review Date and expiring either
on the day before the next Review Date or on Determination
Sign includes any sign hoarding showcase signboard bill plate fascia poster or
advertisement
Superior Landlord means any party having an interest in the Premises in
reversion to the Superior Lease
Superior Lease means any lease under which the Landlord may from time to time
hold the Premises (which at the date hereof are the Headleases) and includes any
leases in reversion to that lease
Tenant includes its successors in title

 



--------------------------------------------------------------------------------



 



(PICTURE) [c07449c0744901.gif]

This Official Copy as uncomplete without the proceding notes page



--------------------------------------------------------------------------------



 



    Term means the term granted by this Lease and includes any extension holding
over or continuation of it whether by Enactment agreement or otherwise      
Title Matters means the matters set out in part 2 of schedule 3       Value
Added Tax includes any future tax of a like nature and all references to an
election by the Landlord to waive exemption under paragraph 2(1) of schedule 10
to the Value Added Tax Act 1994 shall be deemed to include any such election
made by a company in the same VAT group as the Landlord   1.2   In this Lease
unless the context otherwise requires:

  (a)   words importing any gender include every gender     (b)   words
importing the singular number only include the plural number and vice versa    
(c)   words importing persons include firms companies and corporations and vice
versa     (d)   references to numbered clauses and schedules are references to
the relevant clause in or schedule to this Lease     (e)   reference in any
schedule to numbered paragraphs are references to the numbered paragraphs of
that schedule     (f)   where any obligation is undertaken by two or more
persons jointly they shall be jointly and severally liable in respect of that
obligation     (g)   any obligation on any party not to do or omit to do
anything shall include an obligation not to allow that thing to be done or
omitted to be done by any undertenant of that party or by any employee servant
agent invitee or licensee of that party or its undertenant     (h)   where the
Landlord or the Tenant covenant to do something they shall be deemed to fulfil
that obligation if they procure that it is done     (i)   the headings to the
clauses schedules and paragraphs shall not affect the interpretation     (j)  
any sum payable by one party to the other shall be exclusive of Value Added Tax
which shall where it is chargeable be paid in addition to the sum in question at
the time when the sum in question is due to be paid subject to the provision of
a value added tax invoice (where applicable)     (k)   any relevant perpetuity
period shall be 80 years from the date of this Lease     (l)   any reference to
statute is a reference to such statute as amended from time to time unless
otherwise stated     (m)   The expression Superior Landlord shall wherever the
context so admits include its respective successors in title.

2   Demise and Rent       The Landlord demises the Premises to the Tenant
together with the rights set out in schedule 2 except and reserving to the
Landlord the rights set out in part 1 of schedule 3 subject to the

 



--------------------------------------------------------------------------------



 



    Title Matters to hold them to the Tenant for a term of 15 years starting on
      2005 paying during the Term by way of Rent:

  (a)   the Basic Rent which shall be paid yearly and proportionately for any
part of a year by equal quarterly instalments in advance on the Quarter Days the
first payment to be made on 1 October 2006 in respect of the period from that
date to the next Quarter Day and     (b)   the Insurance Charge which shall be
paid as stated in paragraph 3 of schedule 5 and     (c)   any other sums which
may become due from the Tenant to the Landlord under the provisions of this
Lease

3   Tenant’s covenants       The Tenant covenants with the Landlord to observe
and perform the covenants set out in schedule 6 and those on its part contained
in schedule 5   4   Landlord’s covenants       The Landlord covenants with the
Tenant that until it is released pursuant to the Landlord and Tenant Act 1995
immediately expectant upon this Lease is vested in it it shall observe and
perform the covenants set out in schedule 7 and those on its part contained in
schedule 5   5   Forfeiture       Without prejudice to any other rights of the
Landlord if:

  (a)   the whole or part of the Rent remains unpaid 28 days after becoming due
(whether demanded or not) or     (b)   any of the Tenant’s covenants in this
Lease are not performed or observed or     (c)   the Tenant or any guarantor of
the Tenant’s obligations under this Lease:

  (i)   proposes or enters into any composition or arrangement with its
creditors generally or any class of its creditors or     (ii)   is the subject
of any judgment or order made against it which is not complied with within
7 days or is the subject of any execution distress sequestration or other
process levied upon or enforced against any part of its undertaking property
assets or revenue or     (iii)   being a company:

  (A)   is the subject of a petition presented or an order made or a resolution
passed for winding up such company (save for the purpose of and followed within
4 months by an amalgamation or reconstruction which does not involve or arise
out of insolvency or give rise to a reduction in capital and which is on terms
previously approved by the Landlord) or if the company enters into
administration or if any application for an administration order is made or if
notice of intention to appoint an administrator is served or if the company
resolves to appoint an administrator or

 



--------------------------------------------------------------------------------



 



  (B)   an encumbrancer takes possession or exercises or attempts to exercise
any power of sale or a receiver or administrative receiver is appointed of the
whole or any part of the undertaking property assets or revenues of such company
or     (C)   stops payment or agrees to declare a moratorium or becomes or is
deemed to be insolvent or unable to pay its debts within the meaning of section
123 Insolvency Act 1986 or     (D)   without first obtaining the Consent ceases
or threatens to cease to carry on its business in the normal course or

  (iv)   being an individual:

  (A)   is the subject of a bankruptcy petition or bankruptcy order or     (B)  
is the subject of an application or order or appointment under section 253 or
section 273 or section 286 Insolvency Act 1986 or     (C)   is unable to pay or
has no reasonable prospect of being able to pay his debts within the meaning of
sections 267 and 268 Insolvency Act 1986

  (d)   any event occurs or proceedings are taken with respect to the Tenant or
any guarantor of the Tenant’s obligations under this Lease in any jurisdiction
to which it is subject which has an effect equivalent or similar to any of the
events mentioned in clause 5(c)

    then and in any of such cases the Landlord may at any time (and
notwithstanding the waiver of any previous right of re-entry) re-enter the
Premises whereupon this Lease shall absolutely determine but without prejudice
to any right of action of the Landlord in respect of any previous breach by the
Tenant of this Lease   6   Determination   6.1   The Tenant may determine this
Lease on the 10th anniversary of the commencement of the Term by serving on the
Landlord no less than 12 months’ written notice specifying that it wishes to
determine the Lease   6.2   This Lease shall only determine as a result of
notice served by the Tenant under clause 6.1 if:

  (a)   that notice has been served strictly in accordance with that clause and
    (b)   on the intended date of Determination the Tenant has paid the Basic
Rent up to and including the proposed date of Determination and if the first
rent review is pending then in this case the rent at the amount payable
immediately before the first Review Date

6.3   The Landlord may in its absolute discretion waive compliance with all or
any of the conditions or obligations set out in clause 6.2 but unless otherwise
expressly agreed in writing such waiver shall not relieve the Tenant from
liability to comply with the relevant condition or obligation   6.4   If the
provisions of this clause 6 are complied with then upon the expiry of the
relevant notice of Determination this Lease shall determine but without
prejudice to any right of action of the

 



--------------------------------------------------------------------------------



 



    Landlord in respect of any previous breach by the Tenant of this Lease and
without prejudice also to the continuing operation of this clause 6   6.5   Time
is of the essence in respect of this clause 6   6.6   Any notice of
Determination served under this clause 6 shall be irrevocable   7  
Miscellaneous   7.1   Except to the extent that the Landlord may be liable under
its covenants in schedule 7 or by law not withstanding any agreement to the
contrary the Landlord shall not be liable in any way to the Tenant or any
undertenant or any servant agent licensee or invitee of the Tenant or any
undertenant by reason of:

  (a)   any act neglect default or omission of any of the tenants or owners or
occupiers of any adjoining or neighbouring premises or of any representative or
employee of the Landlord (unless acting within the scope of the express
authority of the Landlord) or     (b)   the defective working stoppage or
breakage of or leakage or overflow from any Conduit provided that the Landlord
uses all reasonable endeavours to minimise the period of such event

7.2   Nothing in this Lease shall imply or warrant that the Premises may
lawfully be used for the Permitted Use and the Tenant acknowledges and admits
that no such representation or warranty has ever been made by or on behalf of
the Landlord   7.3   The Landlord and the Tenant shall not be liable to each
other for breach of any covenant in this Lease to the extent that its
performance or observance becomes impossible or illegal but subject to the other
provisions of this Lease the Term and the Tenant’s liability to pay the Rent
shall not cease or be suspended for that reason   7.4   The Landlord shall incur
no liability to the Tenant or any undertenant or any predecessor in title of
either of them by reason of any approval given to or inspection made of any
drawings plans specifications or works prepared or carried out by or on behalf
of any such party nor shall any such approval or inspection in any way relieve
the Tenant from its obligations under this Lease   7.5   The Tenant shall not be
or become entitled to any easement right quasi-easement or quasi-right and
section 62 Law of Property Act 1925 shall not apply to this Lease   7.6   This
Lease does not pass to the Tenant the benefit of or the right to enforce any
covenants which now benefit or which may in the future benefit the reversion to
this Lease, and the Landlord shall be entitled acting reasonablyto waive, vary
or release any such covenants   7.7   Section 196 Law of Property Act 1925 (as
amended by the Recorded Delivery Service Act 1962) shall apply to all notices
which may need to be served under this Lease   7.8   Any Dispute arising between
the Tenant or any undertenant and any owner or occupier (other than the
Landlord) of adjacent property owned (whether freehold or leasehold) by the
Landlord as to any right or privilege or any party or other wall or otherwise
shall (except where it relates to a matter of law) be determined on behalf of
the Tenant or any undertenant by the Landlord or someone appointed by him and
any such decision shall bind the Tenant or any undertenant who shall pay the
cost of obtaining it

 



--------------------------------------------------------------------------------



 



7.9   This Lease is a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995   7.10   If the Landlord and the Tenant agree in writing
that the Tenant may defer payment of any sums due under this Lease then for the
purposes of this Lease (and of section 17 Landlord and Tenant (Covenants) Act
1995) those sums shall be deemed to be due for payment on the deferred date so
agreed, and not on the earlier date on which they would, but for that agreement,
have fallen due   7.11   If at any time during the Term the Landlord shall grant
a tenancy of the reversion immediately expectant on the determination of this
Lease whether pursuant to section 19 Landlord and Tenant (Covenants) Act 1995 or
otherwise any covenant on the part of the Tenant to obtain the consent of the
Landlord under this Lease to any dealing shall be deemed to include a further
covenant also to obtain the Consent of the lessor under such tenancy to such
dealing   8   References to rights       Any reference to any right or easement
exercisable by the Landlord including the rights and easements specified in part
1 of schedule 2 hereto shall be deemed to include the exercise of such right or
easement by the Superior Landlord or any mortgagee of the Landlord or of the
Superior Landlord.   9   References to consents       In every case where there
is an obligation on the part of the Tenant to obtain consent or approval from
the Landlord there shall be deemed to be included an obligation to obtain
consent and approval from the Superior Landlord and from any mortgagee of the
Landlord and of the Superior Landlord and the Landlord shall be entitled to
withhold the giving of its consent or approval until the consent or approval of
the Superior Landlord and any such mortgagee has first been granted.   10  
References to payments       In every case where there is provision for
repayment to the Landlord by the Tenant of any expenses incurred by the Landlord
then in the event of any expenses being incurred by the Superior Landlord there
shall be deemed to be included a similar covenant by the Tenant to repay any
expenses incurred by the Superior Landlord.   11   References to indemnities    
  Any indemnities in favour of the Landlord shall be deemed to incorporate
indemnities in favour of the Superior Landlord.   12   References to rights of
entry       All rights of entry exercisable by the Landlord or the Superior
Landlord or any mortgagee or persons authorised by the Landlord or the Superior
Landlord shall extend to and include their respective surveyors servants
contractors agents licensees and workpeople with or without plant appliances and
materials.   13   Contracts (Rights of Third Parties) Act 1999   13.1   Unless
the right of enforcement is expressly provided, it is not intended that a third
party should have the right to enforce any term of this lease pursuant to the
Contracts (Rights of

 



--------------------------------------------------------------------------------



 



    Third Parties) Act 1999, but this does not affect any rights which are
available apart from that Act   13.2   The parties may, by agreement, rescind or
vary this lease without the consent of a third party to whom the right of
enforcement of any of its terms has been expressly provided

Executed as a deed by the parties or their duly authorised representatives on
the date of this Lease

 



--------------------------------------------------------------------------------



 



Schedule 1
The Premises
The property known as 37 Burley Road, Leeds shown edged red on the Plan

 



--------------------------------------------------------------------------------



 



Schedule 2
Rights granted
In this Schedule only Premises means that part of the Premises as is coloured
blue on the Plan:

1   The right to the free and uninterrupted passage of water sewage gas
electricity telephone and other services or supplies from and to the Premises in
and through the Pipes that serve the Premises laid in on under or over the land
edged green on the Plan (Estate) (in common with the Superior Landlord and any
other persons having a like right)   2   The right for the Tenant and all
persons expressly or by implication authorised by it to enter into and upon the
Estate for the purposes of inspecting cleansing maintaining repairing and
renewing Conduits subject to the Tenant causing as little damage and disturbance
as possible in the exercise of the rights and forthwith making good at no cost
to the Landlord or the Superior Landlord all damage thereby occasioned

 



--------------------------------------------------------------------------------



 



Schedule 3
Exceptions and Reservations and Title Matters
Part 1 — Exceptions and Reservations

1   The rights for the Landlord and all others from time to time authorised by
the Landlord or otherwise entitled and without any liability to pay
compensation:

  (a)   to carry out works to any other property and to use them in whatever
manner may be desired and to consent to others doing so whether or not in each
case the access of light and air to the Premises or any other amenity from time
to time enjoyed by them shall be affected in any way     (b)   to connect to and
use all Conduits from time to time within or forming part of the Premises
provided such connection does not take away capacity required by the Tenant for
the use of the Premises of its business operations     (c)   upon reasonable
prior written notice to the Tenant (except in emergency when no notice need be
given) to enter and remain on the Premises with or without tools appliances
scaffolding and materials for the purposes of:

  (i)   installing inspecting repairing renewing reinstalling cleaning
maintaining removing or connecting up to any Conduits or     (ii)   inspecting
cleaning altering repairing maintaining renewing demolishing or rebuilding any
adjoining or adjacent premises or     (iii)   carrying out works which are the
responsibility of the Tenant under this Lease but which the Tenant has failed to
carry out     (iv)   complying with the Landlord’s obligations under this Lease
or with any other Landlord’s Legal Obligation     (v)   inspecting the Premises
for any reasonable purpose including ascertaining whether the Tenant is
complying with its obligations under this Lease

      the person entering causing as little damage and inconvenience as
reasonably possible and making good at its expense any damage caused to the
Premises by such entry to the reasonable satisfaction of the Tenant

 



--------------------------------------------------------------------------------



 



Part 2 — Title Matters
The easements rights covenants and other matters contained or referred to in the
registers of title numbers WYK606113 and WYK191966

 



--------------------------------------------------------------------------------



 



Schedule 4
Review of Basic Rent

1   On each Review Date the Basic Rent shall be reviewed in accordance with this
schedule and the Basic Rent payable in respect of each Review Period shall be
the higher of the Basic Rent payable immediately before that Review Period
(ignoring for this purpose any rent cesser or reduction under paragraph 4 of
schedule 5 then current) and the Open Market Rent on the Review Date   2   The
Landlord and the Tenant shall seek to agree the amount of the Open Market Rent
in respect of each Review Period but if they have not agreed it by the date
3 months before the relevant Review Date then either party may require the
matter to be determined by the Rent Review Surveyor   3   The Rent Review
Surveyor shall be a professionally qualified surveyor or valuer and shall be
previously agreed upon between the Landlord and the Tenant or (in the absence of
such agreement prior to the date 1 month before the relevant Review Date)
nominated on the application of either the Landlord or the Tenant or both of
them jointly by the President   4   The Rent Review Surveyor shall act as an
arbitrator in accordance with the Arbitration Act 1996 (but it is hereby agreed
that such arbitrator shall not take the initiative in ascertaining the facts
and/or the law and that Section 34(2)(g) of the Arbitration Act 1996 shall not
apply) unless the Landlord specifies otherwise in writing before the Rent Review
Surveyor is appointed in which case he shall:

  (a)   act as an expert and     (b)   allow the parties a reasonable
opportunity of making representations and counter- representations to him and  
  (c)   take those representations and counter-representations into account and
    (d)   if required by either party give written reasons for his determination

5   The award of the Rent Review Surveyor shall be binding on the parties and
the costs of the reference to him and of his determination (including his own
fees and expenses and the legal and other costs of the parties) shall lie in his
award   6   If the Rent Review Surveyor dies or becomes unwilling to act or
becomes incapable of acting the President may upon the application of either the
Landlord or the Tenant or both of them jointly discharge him and appoint another
Rent Review Surveyor to act in his place and in the same capacity and this shall
be repeated as many times as the circumstances may require   7   In addition to
the powers conferred on him by law the Rent Review Surveyor shall have power on
the application of the Landlord (and having allowed a reasonable opportunity to
both parties to make representations and counter representations) to make a
Provisional Award. If he does so the following provisions shall apply:

  (a)   until the Rent Review Surveyor makes his final award (or the Open Market
Rent is agreed by the Landlord and the Tenant) the Provisional Award shall have
the same effect as a final award, except that paragraph 9 shall not apply in
respect of it. To avoid doubt paragraph 8 shall apply

 



--------------------------------------------------------------------------------



 



  (b)   upon the Open Market Rent being finally determined either by the Rent
Review Surveyor’s final award, or by agreement between the Landlord and the
Tenant, if the Open Market Rent as finally determined is:

  (i)   higher than the Open Market Rent specified in the Provisional Award then
the Tenant shall on the date of the final determination pay the amount of any
increase above the amount specified in the Provisional Award for the period from
and including the relevant Review Date up to the Quarter Day following the final
determination together with interest on each part of that payment at the rate
specified in paragraph 8 for the period on and from the date on which that part
would have been payable had the Provisional Award been made before the Review
Date and had the final determination been made on the date the Provisional Award
was actually made up to the date on which payment is due     (ii)   less than
the Open Market Rent specified in the Provisional Award then the Landlord shall
on the date of the final determination pay the amount of the shortfall for the
period from and including the relevant Review Date up to the Quarter Day
following the final determination together with interest on each part of that
payment at the rate referred to in paragraph 8 for the period on and from the
date on which each over-payment was made up to the date on which payment is due.
Without prejudice to its other rights the Landlord may set any sums due from the
Tenant off against its own liability to make payment under this paragraph

8   If for any reason the Open Market Rent is not agreed or determined until
after the relevant Review Date the Tenant shall continue to pay the Basic Rent
at the rate applicable immediately before that date and on the day on which the
Open Market Rent is agreed or determined the Tenant shall pay the amount of any
increase for the period from and including the relevant Review Date up to the
Quarter Day following that agreement or determination together with interest on
each part of that payment at 4 per cent below the Interest Rate for the period
on and from the date on which that part would have been payable had the Open
Market Rent been agreed before the Review Date up to the date on which payment
is due   9   Within 28 days of the Open Market Rent being agreed or determined a
memorandum recording the increased Basic Rent (or the fact that there is no
increase) shall be executed by the parties and attached to this Lease and the
Counterpart but that memorandum shall be regarded as evidential only and its
absence shall not affect the liability of the Tenant to pay any increased Basic
Rent   10   Time is not of the essence in this schedule

 



--------------------------------------------------------------------------------



 



Schedule 5
Insurance

1   Landlord’s insurance obligations   1.1   The Landlord shall effect and
maintain the following insurances in respect of the Premises:

  (a)   insurance against damage or destruction by the Insured Risks in a sum
equal to the Landlord’s estimate from time to time of the full reinstatement
cost of the Building and other structures on the Premises including:

  (i)   the cost of demolition shoring up and site clearance     (ii)   all
architects’ surveyors’ and other professional fees and incidental expenses in
connection with reinstatement     (iii)   Value Added Tax on those amounts to
the extent applicable and to the extent that the Landlord may not be able to
recover that Value Added Tax from HM Customs & Excise

  (b)   third party and public liability insurance     (c)   insurance against
liability under the Defective Premises Act 1972 (and any other Enactment in
respect of which the Landlord requires insurance)     (d)   insurance against
Loss of Rent

1.2   The Landlord shall not be obliged to insure under paragraph 1.1 if and to
the extent that:

  (a)   insurance is not available in the London insurance market or     (b)  
any excess exclusion or limitation imposed by Insurers applies or     (c)   the
Insurance Policies have become void or voidable by reason of any act neglect or
default of the Tenant or any undertenant or any predecessor in title of either
of them or any employee servant agent licensee or invitee of any of them     and
to the extent that any risk which would otherwise be an Insured Risk is not
actually insured against as a result of any of the above matters it shall not be
treated as an Insured Risk for the purposes of this Lease

1.3   The Landlord will upon request from time to time produce to the Tenant a
copy or full details of the Insurance Policies and evidence that they are in
force   1.4   The Landlord will notify the Tenant in writing of any change in
the Insurance Policies from time to time which is material to the Tenant   1.5  
If the Landlord receives any commissions or other benefits for effecting or
maintaining insurance under this Lease it shall not be obliged to pass the
benefit of them on to the Tenant   1.6   If the Landlord is itself an insurance
company it may self-insure in which case it shall be deemed to be doing so at
its usual rates and on its usual terms


 



--------------------------------------------------------------------------------



 



2   Reinstatement   2.1   If the Premises are destroyed or damaged by the
Insured Risks then the Landlord will with all reasonable speed seek all
Necessary Consents required to reinstate the Premises and if these are obtained
the Landlord will apply the insurance monies received under the Insurance Policy
maintained under paragraph 1.1 (a) and all monies received from the Tenant under
paragraph 3.2 and 5 and any other contributors in reinstating the Premises with
all reasonable speed and will to the extent that the sums are insufficient as a
result of the Landlord’s own act neglect or default make up the shortfall out of
its own resources   2.2   The Premises need not be reinstated under paragraph
2.1 to the same state appearance or layout as before but following any
reinstatement the Building shall be of substantially the same nature quality and
net internal area as before and the Building and the Premises shall enjoy
substantially the same rights and amenities as before   3   Tenant’s insurance
obligations   3.1   The Tenant shall pay to the Landlord on demand the Insurance
Charge credit being given to the Tenant for any payments on account made by the
Tenant   3.2   The Tenant shall pay to the Landlord on demand any normal excess
which the Landlord is required to bear under any Insurance Policy   3.3   The
Tenant shall:

  (a)   not do or fail to do anything which shall or may cause any of the
Insurance Policies to be void or voidable     (b)   not insure or maintain
insurance of the Building or the Premises against any of the Insured Risks (save
to the extent that the Landlord has failed to do so)     (c)   notify the
Landlord of the incidence of any Insured Risk or any other matter which ought
reasonably to be notified to the Insurers     (d)   pay on demand the whole of
any increase in any premium arising from a breach of paragraph 3.3(a)     (e)  
comply with all the conditions of the Insurance Policies and all requirements of
the Insurers where such conditions and requirements are notified to the Tenant  
  (f)   notify the Landlord in writing of the value of any alterations additions
or improvements which the Tenant or any undertenant proposes to make before
those works are commenced

4   Rent cesser       If the Premises are damaged or destroyed by any of the
Insured Risks such that they are unfit for occupation and use then (unless
paragraph 5 applies) the Rent or a fair proportion of it according to the nature
and extent of the damage in question shall be suspended until the earlier of:

  (a)   the date 3 years after the date of such damage or destruction and    
(b)   the date on which the Premises are again fit for occupation and use


 



--------------------------------------------------------------------------------



 



5   Vitiation of insurance   5.1   If the insurance money under any of the
Insurance Policies is wholly or partly irrecoverable (or where paragraph 1.6
applies if such money would under the Landlord’s usual terms of insurance be
wholly or partly irrecoverable) by reason of any act neglect or default of the
Tenant or any undertenant or any predecessor in title of either of them or any
employee servant agent licensee or invitee of any of them or where the sum
insured is inadequate as a result of a breach by the Tenant of paragraph 3.3(f)
then the Tenant will pay to the Landlord the irrecoverable amount or the amount
of the shortfall as the case may be   5.2   Subject to paragraph 5.4 payment
under paragraph 5.1 shall be made on the later of the date of demand by the
Landlord and the date on which such insurance money (or the relevant part of it)
would have been claimable under the Insurance Policies had they not been wholly
or partly vitiated   5.3   In addition to any sum payable under paragraph 5.1
the Tenant shall pay interest at the Interest Rate on the relevant sum from the
date 14 days from which that sum is due to the date of payment   5.4   The
Tenant will if required by the Landlord in writing either make the payment due
under paragraph 5.1 or provide security for that payment (in an amount and a
form agreed with the Landlord who shall act reasonably in this respect) before
the Landlord becomes obliged under paragraph 2.1 to seek all Necessary Consents
for reinstatement or to begin reinstatement   6   Determination       If the
Premises are destroyed or damaged by any of the Insured Risks such that they are
unfit for occupation and use and if the Premises are not made fit for occupation
and use within 3 years after that destruction or damage occurs then either the
Landlord or the Tenant may by written notice to the other served at any time
after that date (but before the Premises are again fit for occupation and use)
determine this Lease and if such notice is served:

  (a)   this Lease shall forthwith determine but the Determination shall be
without prejudice to any right of action of either party in respect of any
previous breach of this Lease by the other or to any obligation of the Tenant
under paragraphs 3.2 or 5 (and any sums payable under those paragraphs shall be
paid on Determination if they have not already become payable) and     (b)   all
monies payable under the Insurance Policies or by the Tenant under paragraphs
paragraphs 3.2 or 5 shall be paid to and belong to the Landlord absolutely

7   Arbitration       Any dispute under paragraphs 4, 5 or 6 shall be determined
by a sole arbitrator to be agreed upon by the Landlord and the Tenant or in
default of agreement to be nominated at the request of either of them or both of
them jointly by the President and in either case in accordance with the
Arbitration Act 1996 (but it is hereby agreed that such arbitrator shall not
take the initiative in ascertaining the facts and/or the law and that section
34(2)(g) of the Arbitration Act 1996 shall not apply)

 



--------------------------------------------------------------------------------



 



Schedule 6
Tenant’s covenants

1   To pay Rent   1.1   To pay the Basic Rent the insurance Charge and any other
sum due to the Landlord under this Lease at the times and in the manner required
by this Lease to such address as the Landlord may from time to time require and
without deduction or set-off whether legal or equitable   1.2   To pay the Basic
Rent by banker’s standing order or direct debit if required by the Landlord to
such account in the United Kingdom as shall be specified by the Landlord   1.3  
If the Basic Rent or any part of it is not paid in cleared funds within 14 days
of the date on which it is due or if any other sum due to the Landlord under
this Lease is not paid within 14 days after becoming due (whether or not
demanded except where a demand is required by this Lease) the sum in question
shall carry interest at the Interest Rate for the period from the date on which
it became due until the date of actual payment and that interest shall be paid
by the Tenant on demand   1.4   If the Landlord refuses to accept any sums due
to it under this Lease because an event referred to in clause 5 has occurred and
the Landlord does not wish to waive its rights under that clause then such
unpaid sums shall nevertheless bear interest under paragraph 1.3 until the date
the sums in question are accepted   2   To pay Outgoings   2.1   To pay and
discharge all Outgoings relating to the Premises at the times when they become
due   2.2   If at any time the Premises are not separately assessed for any
Outgoings the Tenant shall pay to the Landlord on demand a fair proportion of
any assessment which includes the Premises   2.3   Not without first obtaining
Consent (which shall not be unreasonably withheld or delayed) to make any claim
for relief in respect of any Outgoings where to do so might prejudice the
Landlord’s own actual or potential entitlement to relief then or in the future  
2.4   Not without first obtaining Consent (which shall not be unreasonably
withheld or delayed) to agree with the relevant Authority any rating or other
assessment in respect of the Premises and to consult with (and have due regard
to the reasonable representations of) the Landlord in the negotiations for any
such assessment or any appeal against any such assessment   3   Repair and
decoration   3.1   To repair the Premises and any Building and to keep them in
good and substantial repair and condition provided that the Tenant shall not be
obliged to put and keep the Premises in any better state of repair and condition
than is evidenced by the attached schedule of condition.   3.2   To keep the
Building painted or otherwise decorated to a high standard and to redecorate it
to a standard consistent with the attached schedule of condition as to the
exterior not less than every 3 years and as to the interior not less than every
5 years and also in each case in the 3 months preceding Determination provided
that nothing in this Lease shall require the Tenant to redecorate twice in any
18 month period

 



--------------------------------------------------------------------------------



 



3.3   Before starting the last interior redecoration before Determination the
Tenant shall obtain Consent (which shall not be unreasonably withheld or
delayed) to the colour scheme and the type of decoration   3.4   If any exterior
redecoration involves a different colour scheme or a different type of
decoration to those then existing the Tenant shall before starting it obtain
Consent (which consent shall not be unreasonably withheld or delayed) to the
changes   3.5   Paragraphs 3.1 and 3.2 shall not apply to the extent that any
lack of repair or decoration is caused by damage by an Insured Risk (unless
paragraph 6 of schedule 5 applies)   3.6   To keep the Premises in a clean and
tidy condition and to keep any grass plants trees or other areas of soft
landscaping at the Premises properly mown or tended as appropriate and to
replace any plants or trees which die   3.7   To clean the glass of all windows
in the Building both inside and out as often as shall be reasonably necessary  
3.8   If the Tenant is in breach of this paragraph 3 then in addition to any
other rights which the Landlord may have:

  (a)   the Landlord may serve on the Tenant written notice specifying the
breach in question and     (b)   the Tenant shall as soon as practicable after
receipt of that notice and in any event within 2 months (or sooner in emergency)
commence and proceed with all due speed to remedy the breach and     (c)   if
the Tenant fails to comply with paragraph 3.8(b) the Landlord may enter the
Premises and carry out the relevant work and all costs incurred by the Landlord
in so doing shall be a debt from the Tenant to the Landlord which the Tenant
shall pay on demand with interest at the Interest Rate from the date of demand
to the date of payment

3.9   The Tenant shall give written notice to the Landlord immediately on
becoming aware of:

  (a)   any damage to or destruction of the Premises or     (b)   any defect or
want of repair in the Premises (including without limitation any relevant defect
within the meaning of section 4 Defective Premises Act 1972) which the Landlord
is liable to repair under this Lease or which the Landlord is or may be liable
to repair under common law or by virtue of any Enactment

4   Yielding up on Determination   4.1   On Determination the Tenant shall yield
up the Premises to the Landlord with vacant possession in a state of repair
condition and decoration which is consistent with the proper performance of the
Tenant’s covenants in this Lease   4.2   If on Determination the Tenant leaves
any fixtures fittings or other items in the Premises and the Tenant has not
removed them within one month of Determination the Landlord may treat them as
having been abandoned and may remove destroy or dispose of them as the Landlord
wishes and the Tenant shall pay to the Landlord on demand the cost of this with
interest at the Interest Rate from the date of demand to the date of payment and
indemnify the Landlord against any and all resulting liability

 



--------------------------------------------------------------------------------



 



4.3   Immediately before Determination if and to the extent required by the
Landlord the Tenant shall reinstate all alterations additions or improvements
made to the Premises at any time during the Term (or pursuant to any agreement
for lease made before the start of the Term) and where this involves the
disconnection of Plant or Conduits the Tenant shall ensure that the
disconnection is carried out properly and safely and that the Plant and Conduits
are suitably sealed off or capped and left in a safe condition so as not to
interfere with the continued functioning of the Plant or use of the Conduits
elsewhere in the Premises   4.4   The Tenant shall make good any damage caused
in complying with paragraph 4.3 and shall carry out all relevant works
(including the making good of damage) to the reasonable satisfaction of the
Landlord   4.5   On Determination the Tenant shall apply to the Land Registry
for the cancellation of any entry or notice of or relating to or arising out of
this Lease or any document supplemental or collateral to it and shall on request
supply a copy of such application to the Landlord   4.6   Subject to paragraph
4.5 the Tenant shall return the documents referred to in that paragraph to the
Landlord and the Landlord shall return to the Tenant the counterpart thereof  
4.7   For the purposes of paragraph 4.5 the Tenant with effect from
Determination and not before irrevocably appoints the Landlord as its attorney
(with power to sub-delegate such authority to the Landlord’s Solicitors) to
apply in the name and at the expense of the Tenant to make the application
required by that paragraph in the event that the Tenant fails within 21 days of
Determination to make such application   5   Use   5.1   Not to use the Premises
for any purpose except the Permitted Use   5.2   Not to use the Premises for any
purpose or activity which is illegal immoral unreasonably noisy noxious
dangerous or offensive or which may be or become a legal nuisance to or cause
damage to the Landlord or any other person or which might be harmful to the
Premises or the Building   5.3   not to use or permit or suffer the demised
premises or any part thereof to be used for any unlawful illegal or immoral
purpose or for the manufacture sale or consumption of intoxicating liquors or
for the manufacture sale or consumption of Controlled Drugs as defined by the
Misuse of Drugs Act 1971 (otherwise than by a practitioner or pharmacist as
defined by that Act) or for the manufacture publication or sale of any article
or thing which may be in the opinion of the Superior Landlord be pornographic
offensive or obscene or for betting gaming or lotteries or as a hotel club
billiards saloon dance hall funfair or amusement premises or for an auction or
for any noisy noxious or offensive trade or business   5.4   Not to use the
Premises for the purpose of residing or sleeping nor for any sale by auction nor
as a betting office   5.5   Not to enter into any covenant in favour of any
person (other than the Landlord) nor require a covenant from any person the
effect of which is to restrict the use of the Premises further than it is
already restricted by this Lease

 



--------------------------------------------------------------------------------



 



6   Alterations   6.1   Not to demolish the Building or construct new Buildings
or make any alteration addition or improvement to the Premises or the Building
whether structural or otherwise except as expressly permitted under paragraph
6.3   6.2   The Tenant may carry out alterations additions or improvements to
the Building and/or the Premises which do not affact any part of the exterior or
structure of the Building and/or the Premises with Consent provided that within
14 days of completion of such works the Tenant provides to the Landlord details
of the works carried out including, where appropriate, as built drawings   6.3  
The Tenant may carry out alterations additions or improvements to the Building
and/or the Premises which do not affect any part of the exterior or structure of
the Building and/or the Premises where:

  (a)   the Tenant has submitted to the Landlord detailed plans and
specifications showing the works and     (b)   the Tenant has given to the
Landlord such covenants relating to the carrying out of the works as the
Landlord may reasonably require and     (c)   the Tenant has if reasonably so
required by the Landlord provided the Landlord with suitable security which will
allow the Landlord to carry out and complete the works if the Tenant fails to do
so and     (d)   the Tenant has first obtained Consent to the works (which shall
not be unreasonably withheld or delayed)

6.4   Where any works are carried out to or within the Premises to which the CDM
Regulations apply and such works are carried out by or on behalf of the Tenant
any undertenant (however inferior) or any other occupier of the Premises or any
part thereof the Tenant

  (a)   shall comply with the CDM Regulations and procure that any person
involved in carrying out such works complies with the CDM Regulations     (b)  
shall act (or if such works are to be carried out by an undertenant or any other
person procure that such undertenant or other person acts) as the only client in
respect of such works and shall make (or procure the making of) a declaration to
that effect in accordance with regulation 4 of the CDM Regulations     (c)  
procure that the declaration mentioned in paragraph 6.4(b) is sent without delay
to the Health and Safety Executive in accordance with paragraph 4(4) of the CDM
Regulations and that a copy of the Health and Safety Executive’s notice in
acknowledgement of the said declaration is delivered without delay to the
Landlord     (d)   warrants that it or the relevant undertenant or other person
has the competence to perform the duties imposed on a client by the CDM
Regulations     (e)   provide the Landlord with a copy of the health and safety
file relating to such works upon the completion thereof and (if the Landlord
shall so request) copies of the whole or part of the said file immediately on
request     (f)   make the health and safety file relating to such works
available for inspection by the Landlord on request

 



--------------------------------------------------------------------------------



 



  (g)   hand over to the Landlord the health and safety file relating to such
works on Determination     (h)   forthwith after becoming aware of any relevant
information concerning health and safety relating to the Premises to provide
such information to the Landlord and to obtain all necessary copyright licences
permitting the use of such information

7   Signs   7.1   Not to fix or display in or on the Premises any Sign which can
be seen from outside the Premises without first obtaining Consent   7.2   The
Landlord shall not unreasonably withhold or delay Consent under paragraph 7.1 to
the Tenant placing at the entrances to the Premises and the Building a
non-illuminated non-moving Sign specifying the name of the Tenant or any
permitted undertenant or occupier and the business carried on at the Premises  
8   Dealings with the Premises   8.1   Unless expressly permitted by a Consent
granted under paragraphs 8.2, 8.3 or 8.4 the Tenant shall not assign underlet
charge part with or share possession or occupation of all or any part of the
Premises nor hold the Premises on trust for any other person   8.2   The
Landlord shall not unreasonably withhold or delay Consent to a legal charge of
the whole of the Premises   8.3   The Landlord shall not unreasonably withhold
or delay Consent to an assignment of the whole of the Premises but the Landlord
and the Tenant agree for the purposes of section 19(1A) Landlord and Tenant Act
1927, and without limiting the Landlord’s ability to withhold Consent where it
is otherwise reasonable to do so or to impose other reasonable conditions, that
the Landlord may withhold that Consent unless the following conditions are
satisfied:

  (a)   the prospective assignee is not a Group Company or a Connected Person
and     (b)   In the reasonable opinion of the Landlord the prospective assignee
is of sufficient financial standing to enable it to comply with the Tenant’s
covenants in this Lease     (c)   the Tenant (and any former Tenant who by
virtue of there having been an “excluded assignment” as defined in section 11
Landlord and Tenant (Covenants) Act 1995 has not been released from the Tenant’s
covenants in this Lease) enters into an authorised guarantee agreement within
the meaning of the Landlord and Tenant (Covenants) Act 1995 with the Landlord in
such terms as the Landlord may reasonably require and     (d)   if the Landlord
reasonably requires, a guarantor or guarantors acceptable to the Landlord acting
reasonably has guaranteed to the Landlord the due performance of the prospective
assignee’s obligations in such terms as the Landlord may reasonably require and
    (e)   any sum due from the Tenant to the Landlord under this Lease is paid
and any other material breach of the Tenant’s covenants in this Lease is
remedied and     (f)   the Landlord has received an undertaking from the
Tenant’s solicitors in such form as the Landlord may reasonably require to pay
to the Landlord on demand the reasonable legal and surveyors’ costs and
disbursements (including input Value

 



--------------------------------------------------------------------------------



 



      Added Tax) incurred by the Landlord and any Superior Landlord in
considering the Tenant’s application and preparing negotiating and entering into
any relevant documentation whether or not the application is withdrawn or the
Consent is granted

8.4   The Landlord shall not unreasonably withhold or delay Consent to an
underletting of the Premises as a whole where all of the following conditions
are satisfied:

  (a)   the prospective undertenant has covenanted with the Landlord that until
it assigns the underlease with Consent as required by the underlease it will
observe and perform the Tenant’s covenants and obligations in this Lease (except
the covenant to pay Rent     (b)   no fine or premium is taken or paid for the
grant of the underlease and     (c)   the basic rent payable under the
underlease is not less than the rent reasonably obtainable for the underlease
and     (d)   any rent-free period or other financial inducements given to the
undertenant are no greater than is usual at the time in all the circumstances
and     (e)   the underlease contains the same provisions as to assignment as
are contained in this Lease, but subject to additional conditions in the
equivalent (in the underlease) of paragraph 8.3 that:

  (i)   the Consent has first been obtained (which Consent shall not be
unreasonably withheld or delayed) and     (ii)   the prospective assignee has
covenanted with the Landlord under this Lease in the terms of paragraph 8.4(a)

  (f)   Consent to the form of the underlease has first been obtained which
Consent shall not be unreasonably withheld or delayed where the provisions of it
are consistent with the provisions of this Lease and where the basic rent due
under it is reviewable at the same times and on the same terms as the Basic
Rent)     (g)   before the underlease is completed or if earlier before the
undertenant becomes contractually bound to take the underlease the underlease
shall be validly excluded from the operation of sections 24 to 28 (inclusive) of
the Landlord and Tenant Act 1954 in accordance with the provisions of section
38A of that Act and the relevant Schedules of the Order     (h)   the Tenant
produces to the Landlord adequate evidence of such valid exclusion as referred
to in paragraph 8.4(d)

8.5   The Tenant shall:

  (a)   enforce against any undertenant the provisions of any underlease and
shall not waive them and     (b)   operate the rent review provisions contained
in any underlease so as to ensure that the rent is reviewed at the correct times
and in accordance with those provisions and     (c)   not accept a surrender of
part only of the underlet premises

 



--------------------------------------------------------------------------------



 



8.6   The Tenant shall not without first obtaining Consent (which shall not be
unreasonably withheld or delayed):

  (a)   vary the terms of any underlease or     (b)   agree any review of the
rent under any underlease

8.7   The Tenant shall not require or permit any rent reserved by any underlease
to be commuted or to be paid more than one quarter in advance or to be reduced  
8.8   Any Consent granted under this paragraph 8 shall (unless it expressly
states otherwise) only be valid if the dealing to which it relates is completed
within 3 months after the date of the Consent   8.9   Within 21 days after any
dealing with or transmission or devolution of the Demised Premises or any
interest in it (whether or not specifically referred to in this clause 8) the
Tenant shall give to the Landlord’s solicitors at that time notice in duplicate
specifying the basic particulars of the matter in question and at the same time
supply a certified copy of any instrument making or evidencing it (and in the
case of an underlease in respect of which the provisions of sections 24 to 28
(inclusive) of the Landlord and Tenant Act 1954 have been excluded a certified
copy of both the notice served by the landlord thereunder and of the tenant’s
declaration or statutory declaration in response pursuant to section 38A of that
Act) and pay those solicitors such registration fee as they shall reasonably
demand being not less than £50.   8.10   From time to time on demand during the
Term the Tenant shall provide the Landlord with particulars of all derivative
interests of or in the Premises including particulars of rents rent reviews and
service and maintenance charges payable in respect of them and copies of any
relevant documents and the identity of the occupiers of the Premises   9   Legal
Obligations and Necessary Consents   9.1   The Tenant shall comply with all
Legal Obligations   9.2   Where the Tenant receives from an Authority any formal
notice relating to the Premises (whether or not the notice is of a Legal
Obligation) it shall immediately send a copy to the Landlord and if requested by
the Landlord make or join in making such objections representations or appeals
in respect of it as the Landlord may reasonably require (except those which are
to the detriment of the business of the Tenant or any permitted occupier of the
Premises)   9.3   Where any Legal Obligation requires the carrying out of works
to the Premises the Tenant shall (if and to the extent required by this Lease)
apply for Consent and such Consent shall not be unreasonably withheld or delayed
and any Necessary Consents to carry out the works and after obtaining them the
Tenant shall carry out the works to the reasonable satisfaction of the Landlord
  9.4   Before doing anything at the Premises which requires any Necessary
Consents (and whether or not the Landlord shall have issued its Consent to that
thing under the other provisions of this Lease) the Tenant shall:

  (a)   obtain all Necessary Consents for the purpose and     (b)   produce
copies of all Necessary Consents to the Landlord and

 



--------------------------------------------------------------------------------



 



  (c)   obtain Consent (which Consent shall not be unreasonably withheld or
delayed) to the Necessary Consents and the implementation of them

    Provided that the Tenant shall not without first obtaining Consent (such
Consent not to be unreasonably withheld or delayed) make or alter any
application for any Necessary Consent   9.5   Where any Necessary Consent
implemented by the Tenant or any undertenant or permitted occupier of the
Premises requires works to be carried out by a date subsequent to Determination
the Tenant shall ensure that those works are completed before Determination  
9.6   If the Tenant receives or is entitled to receive any statutory
compensation in relation to the Lease (other than from the Landlord) and if
Determination occurs otherwise than by effluxion of time the Tenant shall upon
Determination pay to the Landlord a fair proportion of that compensation   9.7  
If and when called upon to do so the Tenant shall produce to the Landlord all
plans documents and other evidence which the Landlord may require in order to
satisfy itself that this paragraph 9 has been complied with   9.8   It is hereby
agreed that the Tenant shall not be liable to the Landlord for any Legal
Obligation relating to Environmental Damage that occurred prior to the date of
this Lease   10   Conduits and Plant   10.1   Not to use the Conduits or the
Plant:

  (a)   for any purpose other than that for which they are designed or     (b)  
so as to exceed the capacity for which they are designed

10.2   The Tenant will keep clean and free from obstruction all Conduits in the
Premises   10.3   The Tenant shall effect and maintain (and provide the Landlord
with copies of) comprehensive maintenance contracts in respect of all Plant   11
  Overloading damage and method of use   11.1   The Tenant shall not overload
any part of the Premises or the Building   11.2   The Tenant shall not install
in the Premises any machinery other such machinery as is consistent with the
Permitted Use   11.3   The Tenant shall maintain to the reasonable satisfaction
of the Landlord and to the satisfaction of the Insurers adequate fire prevention
apparatus upon the Premises and shall from time to time remove from the Premises
all waste and inflammable material as quickly as possible   11.4   The Tenant
shall not light or maintain open fires in the Building   11.5   The Premises and
the Building are each to be locked or otherwise secured when not in use   11.6  
The Tenant shall not keep produce or use any Hazardous Material on the Premises
without first obtaining Consent (such Consent not to be unreasonably withheld or
delayed) nor (whether or not Consent is given) cause any Environmental Damage

 



--------------------------------------------------------------------------------



 



11.7   Any request by the Tenant for Consent under paragraph 11.6 shall be in
writing and shall be accompanied by

  (a)   all information required to demonstrate to the reasonable satisfaction
of the Landlord that any such Hazardous Material is necessary to the business of
the Tenant and will be kept produced or used in such manner as to comply with
all Legal Obligations applicable to such Hazardous Material and to prevent
Environmental Damage     (b)   all relevant information regarding compliance
with any relevant Legal Obligations (such information to include without
limitation copies of applications for Necessary Consents relating to any
manufacturing processes, waste treatments, recycling, storage or disposal
practices)

11.8   The Tenant shall forthwith notify the Landlord in writing of any change
in the facts and circumstances assumed or reported in any application for or
granting of Consent or any Necessary Consent to any Hazardous Material kept
produced or used on the Premises   11.9   The Tenant shall indemnify the
Landlord against all losses claims or demands in respect of any Environmental
Damage arising out of the use or occupation of the Premises or the state of
repair of the Premises provided that nothing in this clause shall make the
Tenant liable for Environmental Damage occuring prior to the date of this Lease
  12   Rights and easements   12.1   The Tenant shall not grant to any third
party any rights of any nature over the Premises (except as permitted under
paragraph 8)   12.2   The Tenant shall preserve all easements and rights
currently enjoyed by the Premises and in particular (without limitation) will
not obstruct any of the windows of the Building   12.3   The Tenant shall not do
or omit to do anything whereby any right of prescription may arise against the
Landlord   12.4   The Tenant shall:

  (a)   Within the requisite timescale register this Lease or any estate or
interest granted by it in favour of the Tenant required to be protected by
registration at the Land Registry     (b)   if so required in writing by the
Landlord act as the Landlord’s agent in lodging at the Land Registry such
application as the Landlord may require to be made in consequence of the
proposed application by the Tenant     (c)   upon completion of all applications
for registration supply the Landlord as soon as reasonably practicable with
official copies of the Landlord’s and Tenant’s title

13   Entry by Landlord   13.1   Upon reasonable prior written notice (except in
emergency when no notice need be given) the Tenant shall permit the Landlord and
those authorised by it at all times to enter (and remain unobstructed on) the
Premises for the purpose of:

  (a)   exercising the rights reserved by schedule 3 or     (b)   inspecting the
Premises for any purpose or





--------------------------------------------------------------------------------



 



  (c)   making surveys or drawings of the Premises or     (d)   complying with
the Landlord’s obligations under this Lease or with any other Legal Obligation
of the Landlord or     (e)   erecting a notice board stating that the Premises
are to let (where no application to renew has been made by the Tenant pursuant
to the provisions of the Landlord and Tenant Act 1954) or for sale (which the
Tenant shall not remove interfere with or obscure)     (f)   carrying out works
which are the responsibility of the Tenant under this Lease but which the Tenant
has failed to do provided that the Landlord shall first have given written
notice to the Tenant specifying the breach and has given the Tenant a reasonable
time within which to remedy the breach

13.2   To keep the Landlord informed of the names addresses and telephone
numbers of at least two persons who have keys to the Premises   14   Costs  
14.1   The Tenant shall pay to the Landlord on demand on a full indemnity basis
all costs expenses losses and liabilities incurred by the Landlord as a result
of or in connection with:

  (a)   any breach by the Tenant of any of its covenants or obligations in this
Lease and/or the enforcement or attempted enforcement of those covenants and
obligations by the Landlord     (b)   any application for Consent under this
Lease whether or not that Consent is refused or the application is withdrawn    
(c)   the preparation and service of any notice under section 146 or 147 Law of
Property Act 1925 notwithstanding that forfeiture may be avoided otherwise than
by relief granted by the Court     (d)   the preparation and service of any
notice under paragraph 3.8 or any schedule of dilapidations served during the
Term or within 2 months after Determination

14.2   If any payment which fails to be made by the Tenant to the Landlord under
this Lease by way of indemnity or on an indemnity basis (initial indemnity
payment) is taxable in the Landlord’s hands the sum payable shall be increased
so that after payment of tax on it the Landlord retains a net sum equal to the
initial indemnity payment   15   Loss of Guarantor       If any person who has
guaranteed to the Landlord the Tenant’s obligations contained in this Lease dies
or is the subject of any of the events referred to in clause 5(c) then within
14 days after the event the Tenant shall give notice of it to the Landlord and
if so required by the Landlord at the expense of the Tenant the Tenant shall
within 28 days after that event procure a further guarantee in the same terms
from a party acceptable to the Landlord   16   Title Matters   16.1   The Tenant
shall observe and perform all covenants in respect of the Premises arising from
the Title Matters so far as they affect the Premises and are still subsisting





--------------------------------------------------------------------------------



 



16.2   Without limiting paragraph 16.1 the Tenant shall pay to the Landlord on
demand any sums which the Landlord may be required to pay to any other party
under the Title Matters (except for rent under any Superior Lease) or as a
contribution to the cost of repair decoration inspection testing maintenance or
renewal of any areas or structure used by the Premises in common with other
parties   17   Indemnity       To indemnify the Landlord from and against legal
liability in respect of all loss, damage, actions, proceedings, claims, demands,
costs, damages, liability and expenses in respect of any injury to or the death
of any person or damage to any property movable or immovable or the
infringement, disturbance or destruction of any right, easement or privilege or
otherwise by reason of or arising in any way directly or indirectly out of the
repair, state of repair, condition, existence or any alteration to or to the
user of the Premises or anything now or hereafter attached to or projecting from
the Premises and from all proceedings, costs, claims and demands of whatsoever
nature in respect of any such liability or alleged liability   18   Observe
Headleases       To observe and perform all the covenants on the part of the
Tenant contained in the Headleases and are not expressly assumed by the Landlord
in this Lease.   19   Indemnity for breach of Headlease       To indemnify and
keep indemnified the Landlord against all damage damages losses costs expenses
actions demands proceedings claims and liabilities made against or suffered or
incurred by the Landlord arising directly or indirectly out of any breach by the
Tenant of the covenant to observe the Headleases set out in paragraph 18 above.
  20   Permit access to Landlord       To permit the Landlord to enter upon the
Premises for any purpose that is in the opinion of the Landlord necessary to
enable it to comply with the covenants on the part of the tenant contained in
the Headleases or to avoid the forfeiture thereof notwithstanding that the
obligation to comply with such covenants may be imposed on the Tenant by this
Lease.   21   Permit access to Superior Landlord       To permit the Superior
Landlord and all persons authorised by it to enter the Premises for the purposes
specified and upon the terms contained in the Headleases as if the provisions in
the Headleases were incorporated in this Lease.   22   Superior Landlord’s Costs
      Where the Landlord makes an application under the Lease for consent and
the consent of the Superior Landlord is also required under the Headleases to
pay on an indemnity basis:

  (a)   all costs and other expenses properly incurred by the Landlord in
relation to that application including seeking the Superior Landlord’s consent
whether that application is granted refused offered subject to any qualification
or withdrawn.     (b)   professional advice obtained by the Landlord in relation
to that application.     (c)   the costs and other expenses of the Superior
Landlord in relation to that application.





--------------------------------------------------------------------------------



 



Schedule 7
Landlord’s covenants
Quiet enjoyment
The Tenant may peaceably hold and enjoy the Premises during the Term without any
lawful interruption or disturbance from or by the Landlord or any person
claiming through under or in trust for the Landlord





--------------------------------------------------------------------------------



 



             
Executed as a deed by
    )      
 
           
Threadneedle Property Investments Limited
    )     Authorised signatory
as an attorney of Zurich Assurance Ltd under
    )      
a power of attorney dated or with effect from 1 January 2005
    )      
 
             
 
    )     Authorised signatory
 
           
Executed as a deed by Oilgear Towler Limited
    )      
acting by
    )      
 
    )      
 
           
 
          Director
 
           
 
           
 
          Director/Secretary





--------------------------------------------------------------------------------



 



         
Dated
  2005    

ZURICH ASSURANCE LTD
OILGEAR TOWLER LIMITED
 
RENT DEPOSIT DEED
 
Addleshaw Goddard





--------------------------------------------------------------------------------



 



Contents

                      Page       Clause      
1
  Definitions     1  
2
  Supplemental Deed     2  
3
  Rent Deposit     2  
4
  Withdrawals     2  
5
  Interest     3  
6
  Transfer of reversion     3  
7
  Release of Rent Deposit     3  
8
  General Provisions     4  
9
  Charge     4  
10
  Notices     4  
11
  Third Parties     4  
 
           
 
  The Schedule        
 
           
 
  The Property     5  

 



--------------------------------------------------------------------------------



 



This Deed is dated                2005
Between

(1)   Zurich Assurance Ltd (Company No. 2456671) whose registered office is at
UK Life Centre Station Road Swindon Wiltshire SN1 1EL (Landlord)   (2)   Oilgear
Towler Limited (Company No. 565938) whose registered office is at Oaklands Road
Rodley Leeds LS 13 1LG (Tenant) It is agreed   1   Definitions   1.1   In this
Deed:       Account means an interest bearing account in the name of the
Landlord at such bank as the Landlord may from time to time nominate      
Deposit Balance means the balance from time to time standing to the credit of
the Account       Lease means the Lease dated            between the Landlord
(1) and the Tenant (2) and includes any documents which are from time to time
supplemental to the Lease whether or not expressed to be so       Property means
that property brief particulars of which are contained in the schedule hereto  
    Rent Deposit means £112,500 plus a sum equivalent to value added tax thereon
being the sum which the Tenant has initially deposited with the Landlord
including any accrued interest which has not been paid to the Tenant       Term
means the term granted by the Lease

1.2   In this Deed unless the context otherwise requires

  (a)   references to numbered clauses or schedules are to the relevant numbered
clauses or schedules of this Deed     (b)   references to this Deed or the Lease
or to any specified provision of this Deed or the Lease are to this Deed, the
Lease or that provision as in force for the time being and as amended from time
to time     (c)   the contents table and the descriptive headings to clauses are
inserted for convenience only have no legal effect and shall be ignored in the
interpretation of this Deed     (d)   words importing the singular include the
plural and vice versa, words importing a gender include every gender and
references to persons include an individual company corporation firm partnership
unincorporated association or body of persons and any state or agency thereof  
  (e)   the expressions “Tenant” and “Landlord” include their respective
successors whether immediate or derivative     (f)   any reference to statute is
to be construed as a reference to such statute as amended from time to time
unless otherwise stated

 



--------------------------------------------------------------------------------



 



2   Supplemental Deed       This Deed is supplemental to the Lease   3   Rent
Deposit   3.1   The Landlord acknowledges receipt from the Tenant of the Rent
Deposit   3.2   The Landlord will place the Rent Deposit (together with all
money received subsequently under the terms of this Deed as part of the Rent
Deposit) in the Account and (subject to the provisions of clause 5) will hold
the Deposit Balance throughout the Term (subject to clause 7) as security for

  (a)   payment by the Tenant on the due date of all of the rents payable under
the Lease     (b)   payment by the Tenant of any other sums which may become due
to the Landlord from time to time under the Lease and of any damage suffered by
the Landlord due to the Tenant’s failure to observe and perform its covenants
under the Lease or this Deed     (c)   compliance by the Tenant with the
covenants and conditions contained in the Lease and this Deed

3.3   The Tenant will at all times maintain the Deposit Balance in a sum
equivalent to the Rent Deposit   3.4   If as a result of any withdrawal by the
Landlord or for any other reason the Deposit Balance is at any time less than
the Rent Deposit, the Tenant will within fourteen days after written notice from
the Landlord (and notwithstanding any dispute of any kind whatsoever as to any
withdrawal from the Account by the Landlord) deposit with the Landlord a sum
equal to the difference between the Deposit Balance and the Rent Deposit   3.5  
Immediately following any increase of rent payable under the Lease, the Tenant
will deposit with the Landlord a sum equal to the difference between the Deposit
Balance and the Rent Deposit   4   Withdrawals       The Landlord may from time
to time after notifying the Tenant in writing make withdrawals from the Account
of sums sufficient to compensate the Landlord for any non-payment, delay in
payment or damage suffered by or debt due to the Landlord arising from any of
the following events

  (a)   any failure by the Tenant during the Term to pay, within fourteen days
after the due date, any of the rents or other sums payable under the Lease or
any mesne profits for which the Tenant may be liable in respect of the Property
    (b)   any default by the Tenant in complying with any covenant or conditions
contained in the Lease relating to any other matter     (c)   forfeiture or
disclaimer of the Lease or the Tenant ceasing to exist

 



--------------------------------------------------------------------------------



 



5   Interest       The Landlord will arrange for payments of all interest earned
in respect of the Account to be made (net of any tax required to be deducted by
the Landlord before the Landlord accounts to the Tenant) to the Tenant yearly at
the address stated in this Deed or at such other address as the Tenant may from
time to time notify to the Landlord in writing unless and to the extent that the
Tenant is in breach of clause 3.3   6   Transfer of reversion       If the
Landlord transfers the reversion immediately expectant upon the determination of
the Term the Landlord will:

  (a)   transfer the Deposit Balance to the transferee of the reversion and
assign the benefit and the burden of this Deed to that transferee     (b)  
procure that the transferee of the reversion, no later than the date of the
transfer, covenants in a deed with the Tenant to observe and perform the
obligations of the Landlord under this Deed     (c)   on delivery of the deed of
covenant referred to in clause 6(a) to the Tenant the Landlord (being the
transferor) will cease to be liable for any default in compliance with any
provision contained in this Deed

7   Release of Rent Deposit   7.1   The Deposit Balance shall be held by the
Landlord (subject to the Landlord’s prior right to withdraw and retain all or
any part of the Deposit Balance in or towards all liabilities of the Tenant from
time to time outstanding in respect of a Default by the Tenant) until the
earliest of the following:

  (a)   a lawful assignment of the Lease by the Tenant     (b)   14 days after
the Expiry of the Term     (c)   6 months after the disclaimer or forfeiture of
the Lease     (d)   The date which is 3 years from and including the date hereof
provided that such release shall be conditional upon the Tenant having
materially complied with all the covenants on the part of the Tenant contained
in the Lease up to and including such date

7.2   The Deposit Account shall be closed and the Deposit Balance shall be paid
to the Tenant (after first being applied in satisfaction of all costs or losses
or claims which have been fully ascertained and in respect of which the Landlord
is entitled to make a withdrawal from the Deposit Balance) upon the happening of
the earliest of the events referred to in clause 7.1   7.3   Without prejudice
to the generality of clause 7.2 costs or losses or claims referred to therein
other than on a lawful assignment of the Lease shall include in respect of any
breach which is not remedied by the Expiry of the Term or as the case may be the
disclaimer or forfeiture of the Lease a sum equivalent to:

  (a)   the loss of rent from the Property (and Value Added Tax thereon) and

 



--------------------------------------------------------------------------------



 



  (b)   the liability to pay any outgoings in respect of the Property (and Value
Added Tax thereon)

in both cases for as long as the breach remains unremedied provided that where
the Term is terminated by disclaimer or forfeiture the Landlord shall be
entitled to apply the Deposit Balance in payment of the rent and other outgoings
which would have been payable if the Lease had not been disclaimed or forfeited
until the earlier of:

  (i)   6 months from the date of disclaimer or forfeiture or     (ii)   the
date upon which a new lease of the Property is granted or the Landlord otherwise
disposes of an interest in the Property on terms substantially similar to those
contained in the Lease provided that for the purposes of this clause 7.3(b)(ii)
no such lease or disposal shall be deemed to have been made until the expiry of
any rent concessionary period granted by the Landlord to the ingoing tenant or
occupier

8   General Provisions   8.1   The Deposit Balance will at all times be and
remain the property of the Tenant subject to the charge contained in clause 9  
8.2   The Landlord’s rights of re-entry contained in the Lease will be
exercisable on any default by the Tenant in compliance with any provision
contained in this Deed as well as on the happening of any of the events
mentioned in the Lease   8.3   The provisions of this Deed will not in any way
lessen or affect the Tenant’s or any guarantor’s obligations under the Lease or
lessen the Landlord’s rights to take any action or proceedings under the Lease
in respect of any default by the Tenant in complying with any of the covenants
or conditions contained in the Lease   8.4   All reasonable and proper expenses
incurred by the Landlord in maintaining the Account will be paid or indemnified
(as the case may be) by the Tenant to the Landlord on demand and if not so paid
within 14 days of any demand may be withdrawn by the Landlord from the Account  
9   Charge       The Tenant with full title guarantee charges the Account and
the Deposit Balance as security for payment or reimbursement (as the case may
be) to the Landlord of the sums referred to in clause 3   10   Notices      
Section 196 Law of Property Act 1925 (as amended by the Recorded Delivery
Service Act 1962) shall apply to all notices which may need to be served under
this Deed   11   Third Parties       Unless expressly stated nothing in this
Deed will create any rights in favour of any person pursuant to the Contract
(Rights of Third Parties) Act 1999

In witness of which the Landlord and the Tenant have caused their Common Seals
to be affixed to this Deed which is intended to be and is delivered the day and
year first before written but not before

 



--------------------------------------------------------------------------------



 



The Schedule
37 Burley Road, Leeds as more particularly defined by the Lease

 



--------------------------------------------------------------------------------



 



     
(OILGEAR TOWLER LOGO) [c07449c0744904.gif]
  Oilgear Towler Limited
 
   37 Burley Road, Leeds LS3 1JT England
 
  Tel: 0113 394 7300
 
  Fax: 0113 394 7301
 
  E-mail:enquiries@oilgear-towler.co.uk

                 
Executed as a deed by
    )    
 
   
Threadneedle Property Investments Limited
    )     Authorised signatory    
as an attorney of Zurich Assurance Ltd under a
    )          
power of attorney dated or with effect from
    )    
 
   
1 January 2005
               
 
               
 
    )     Authorised signatory    
 
               
Executed as a deed by Oilgear Towler Limited
    )          
acting by
    )          
 
    )    
 
   
 
          Director    
 
               
 
         
 
   
 
          Director/Secretary    

 

Registered Office: 37 Burley Road, Leeds LS3 1JT   (BFPA LOGO)
[c07449c0744902.gif]   (LOGOS) [c07449c0744903.gif] Registered in England: No
565938, VAT No. 426 5850 40.    

 